Exhibit 10.3

 

LOGO [g555637g61x04.jpg]

 

  

July 17, 2018

To:

  

Encore Capital Group, Inc.

  

3111 Camino Del Rio North, Suite 1300

  

San Diego, California 92108

  

Attn:             Scott Goverman

  

Telephone:   (858) 569-5825

  

Facsimile:    (858) 309-6977

From:

  

Bank of America, N.A.

  

One Bryant Park

  

New York, NY 10036

Re:    Base Capped Call Transaction    (Transaction Reference
Number:                                                             )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Encore Capital Group, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein are based on terms that are
defined in the Prospectus dated July 16, 2018, as supplemented by the Prospectus
Supplement dated July 17, 2018, (as so supplemented, the “Prospectus”) relating
to the 4.50% Exchangeable Senior Notes due 2023 (as originally issued by Encore
Capital Europe Finance Limited (the “Issuing Subsidiary”), the “Exchangeable
Securities” and each USD 1,000 principal amount of Exchangeable Securities, a
“Exchangeable Security”) issued by Issuing Subsidiary in an aggregate initial
principal amount of USD 150,000,000 (as increased by up to an aggregate
principal amount of USD 22,500,000 if and to the extent that the Underwriters
exercise their option to purchase additional Exchangeable Securities pursuant to
the Underwriting Agreement (as defined herein)) pursuant to an Indenture to be
dated July 20, 2018 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated as of July 20, 2018 (the “Supplemental Indenture”)
among Issuing Subsidiary, Counterparty, as Guarantor, and MUFG Union Bank, N.A.,
as trustee (the Base Indenture as so supplemented, the “Indenture”). In the
event of any inconsistency between the terms defined in the Prospectus, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Prospectus. If any such definitions in the Indenture or any such sections of the
Indenture differ from the descriptions thereof in the Prospectus, the
descriptions thereof in the Prospectus will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended following such
date (other than any amendment or supplement (x) pursuant to Section 6.01(m) of
the Supplemental Indenture that, as determined by the Calculation Agent,
conforms the Supplemental Indenture to the description of Exchangeable Notes in
the Prospectus or (y) pursuant to Section 9.07 of the Supplemental Indenture,
subject, in the case of this clause (y), to the third paragraph under “Method of
Adjustment” in Section 2), any such amendment will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
elections set forth in this Confirmation and (ii) in respect of Section 5(a)(vi)
of the Agreement, (a) the “Cross Default” provisions will apply to Dealer and to
Counterparty as if (x) the phrase “, or becoming capable at such time of being
declared,” were deleted from Section 5(a)(vi)(1) of the Agreement and (y) the
“Threshold Amount” with respect to Dealer were three percent (3%) of
shareholders’ equity as of the Trade Date and with respect to Counterparty were
USD 35 million and (b) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.” and (iii) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

  

July 17, 2018

Effective Date:

  

The closing date of the initial issuance of the Exchangeable Securities.

Option Type:

  

Call

Seller:

  

Dealer

Buyer:

  

Counterparty

Shares:

  

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“ECPG”).

Number of Options:

  

150,000

Number of Shares:

  

As of any date, the product of (i) the Number of Options, (ii) the Exchange Rate
and (iii) the Applicable Percentage.

Exchange Rate:

  

The initial “Exchange Rate” (as defined in the Supplemental Indenture), subject
to adjustment as set forth herein.

Strike Price:

  

The initial “Exchange Price” (as defined in the Supplemental Indenture, subject
to adjustment as set forth herein.

Cap Price:

  

USD 62.4750

Applicable Percentage:

  

20%

Premium:

  

As provided in Annex A to this Confirmation.

Premium Payment Date:

  

The Effective Date

Exchange:

  

The NASDAQ Global Select Market

Related Exchange:

  

All Exchanges

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:

 

Exercise Dates:

  

Each Exchange Date.

Exchange Date:

  

Each “Exchange Date”, as defined in the Supplemental Indenture, occurring during
the period from and excluding the Trade Date to and including the Expiration
Date, for Exchangeable Securities, each in denominations of USD 1,000 principal
amount, that are submitted for exchange on such Exchange Date in accordance with
the terms of the Indenture (such Exchangeable Securities, each in denominations
of USD 1,000 principal amount, the “Relevant Exchangeable Securities” for such
Exchange Date).

Required Exercise on

  

Exchange Dates:

  

On each Exchange Date, a number of Options equal to (i) the number of Relevant
Exchangeable Securities for such Exchange Date in denominations of USD 1,000
principal amount minus (ii) the number of Applicable Exchange Options (as
defined below), if any, in each case corresponding to such Exchange Date shall
be automatically exercised.

Excluded Exchangeable

Securities:

  

Exchangeable Securities surrendered for exchange on any date prior to the date
that is 43rd “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Supplemental Indenture) (such date, the “Relevant
Date”). The provisions of Section 8(a)(iv) below will apply to the exercise of
any Options hereunder in connection with the exchange of any Excluded
Exchangeable Securities.

Expiration Date:

  

September 1, 2023, subject to earlier exercise.

Automatic Exercise:

  

As provided above under “Required Exercise on Exchange Dates”.

Automatic Exercise After

Relevant Date:

  

Notwithstanding Section 3.4 of the Equity Definitions, unless Counterparty
notifies Dealer in writing prior to 5:00 p.m. (New York City time) on the
Expiration Date that it does not wish Automatic Exercise to occur, all Options
then outstanding as of 5:00 p.m. (New York City time) on the Expiration Date
will be deemed to be automatically exercised as if (i) a number of Exchangeable
Notes (in denominations of USD 1,000 principal amount) equal to such number of
then-outstanding Options were exchanged with an “Exchange Date” (as defined in
the Supplemental Indenture) occurring on or after the Relevant Date and (ii) the
Exchangeable Security Settlement Method applied to such Exchangeable Notes;
provided that, no such automatic exercise pursuant to this paragraph will occur
if the VWAP Price (as defined herein) for each “Trading Day” (as defined in the
Supplemental Indenture) during the “Observation Period” (as defined in the
Supplemental Indenture, subject to the provision set forth opposite the caption
“Exchangeable Security Settlement Method” below) is less than or equal to the
Strike Price.

Exercise Notice Deadline:

  

In respect of any exercise of Options hereunder on any Exchange Date, the
“Scheduled Trading Day” immediately preceding the first “Scheduled Trading Day”
of the “Observation Period” (each as defined in the Supplemental Indenture)
relating to the Exchangeable Securities exchanged on the Exchange Date occurring
on the

 

3



--------------------------------------------------------------------------------

  

relevant Exercise Date (or, in the event there is no “Observation Period” (as
defined in the Supplemental Indenture) relating to such Exchangeable Securities,
the “Scheduled Trading Day” (as defined in the Supplemental Indenture)
immediately following such Exchange Date); provided that in the case of any
exercise of Options hereunder in connection with the exchange of any Relevant
Exchangeable Securities on any Exchange Date occurring on or after the Relevant
Date, the Exercise Notice Deadline shall be the “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Supplemental
Indenture).

Notice of Exercise:

  

Notwithstanding anything to the contrary in the Equity Definitions, but subject
to “Automatic Exercise After Relevant Date” above, Dealer shall have no
obligation to make any payment or delivery in respect of any exercise of Options
hereunder unless Counterparty notifies Dealer in writing prior to 5:00 p.m., New
York City time, on the Exercise Notice Deadline in respect of such exercise of
(i) the number of Exchangeable Securities being exchanged on the relevant
Exchange Date, (ii) the scheduled settlement date under the Supplemental
Indenture for the Exchangeable Securities exchanged on the Exchange Date and
(iii) the first “Scheduled Trading Day” of the “Observation Period” (each as
defined in the Supplemental Indenture); if any, provided that in the case of any
exercise of Options hereunder in connection with the exchange of any Relevant
Exchangeable Securities on any Exchange Date occurring on or after the Relevant
Date, the contents of such notice shall be as set forth in clause (i) above. For
the avoidance of doubt, if Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder, subject to “Automatic Exercise
After Relevant Date” above, Dealer’s obligation to make any payment or delivery
in respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, in the
case of Options relating to Relevant Exchangeable Securities with an “Exchange
Date” (as defined in the Indenture) occurring prior to the Relevant Date, such
notice (and the related termination of Options hereunder) shall be effective if
given after the Exercise Notice Deadline, but prior to 5:00 PM New York City
time on the fifth Exchange Business Day following the Exercise Notice Deadline.

Notice of Exchangeable Security

  

Settlement Method:

  

Unless Counterparty shall have notified Dealer in writing before 5:00 P.M. (New
York City time) on the “Scheduled Trading Day” (as defined in the Supplemental
Indenture) immediately preceding March 1, 2023 of the irrevocable election by
the Issuing Subsidiary, in accordance with Section 9.02(a)(i) of the
Supplemental Indenture, of the settlement method and, if applicable, the
“Specified Dollar Amount” (as defined in the Supplemental Indenture) applicable
to such Relevant Exchangeable Securities, in either case of the immediately
preceding clauses (i) or (ii), Counterparty shall be deemed to have notified
Dealer of a “Combination Settlement” (as defined in the Supplemental Indenture)
with a “Specified Dollar Amount” (as defined in the Supplemental Indenture) of
USD 1,000 applicable to such Relevant Exchangeable Securities, notwithstanding
any different actual election by Issuing Subsidiary with respect to the
settlement of such Exchangeable Securities.

 

4



--------------------------------------------------------------------------------

  

Counterparty acknowledges its responsibilities and the responsibilities of
Issuing Subsidiary under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Exchangeable Securities.

Dealer’s Telephone Number

and Telex and/or Facsimile

Number and Contact Details for

purpose of Giving Notice:

  

To be provided by Dealer.

Settlement Terms:

  

Settlement Date:

  

In respect of an Exercise Date occurring on an Exchange Date, the date that is
one Settlement Cycle after the last day of the relevant “Observation Period” (as
defined in the Supplemental Indenture, subject to the provisions set forth
opposite the caption “Exchangeable Security Settlement Method” below).

Delivery Obligation:

  

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on an Exchange Date on or after the Relevant Date,
Dealer will deliver to Counterparty, on the related Settlement Date, a number of
Shares and/or amount of cash in USD equal to the product of (i) the Applicable
Percentage and (ii) the aggregate number of Shares, if any, that Issuing
Subsidiary would be obligated to deliver to the holder(s) of the Relevant
Exchangeable Securities exchanged, or deemed to be exchanged, on such Exchange
Date pursuant to Section 9.02 of the Supplemental Indenture (determined, for the
avoidance of doubt, after giving effect to any adjustments pursuant to the terms
hereof) and/or the aggregate amount of cash, if any, in excess of USD 1,000 per
Exchangeable Security (in denominations of USD 1,000) that Issuing Subsidiary
would be obligated to deliver to holder(s) pursuant to Section 9.02 of the
Supplemental Indenture (determined, for the avoidance of doubt, after giving
effect to any adjustments pursuant to the terms hereof and except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 9.02(j) of the Supplemental Indenture and shall
be rounded down to the nearest whole number) and cash in lieu of fractional
Shares, if any, resulting from such rounding, as if Issuing Subsidiary had
elected to satisfy its exchange obligation in respect of such Relevant
Exchangeable Securities by the Exchangeable Security Settlement Method,
notwithstanding any different actual election by Issuing Subsidiary with respect
to the settlement of such Exchangeable Securities (the “Exchangeable
Obligation”); provided that (i) if the Exchangeable Obligation exceeds the
Capped Exchangeable Obligation, then the Delivery Obligation shall be the Capped
Exchangeable Obligation; and (ii) the Exchangeable Obligation (and, for the
avoidance of doubt, the Capped Exchangeable Obligation) shall be determined
excluding any Shares and/or cash that Issuing Subsidiary is obligated to deliver
to holder(s) of the Relevant Exchangeable Securities as a result of any
adjustments to the Exchange Rate pursuant to Sections 9.03 or 9.04(h) of the
Supplemental Indenture (and, for the avoidance of doubt, the Delivery Obligation
shall not include any interest

 

5



--------------------------------------------------------------------------------

  

payment on the Relevant Exchangeable Securities that the Issuing Subsidiary is
(or would have been) obligated to deliver to holder(s) of the Relevant
Exchangeable Securities for such Exchange Date).

Capped Exchangeable Obligation:

  

In respect of an Exercise Date occurring on an Exchange Date, the Exchangeable
Obligation that would apply if the “Daily VWAP” for each “Trading Day” in the
“Observation Period” (each as defined in the Supplemental Indenture, subject to
the provision set forth opposite the caption “Exchangeable Security Settlement
Method” below) for purposes of determining the amount described in clause (b) of
the “Daily Settlement Amount” (as defined in the Supplemental Indenture) were
the lesser of (x) the Cap Price and (y) the actual VWAP Price for such Trading
Day.

Exchangeable Security Settlement Method:

  

For any Relevant Exchangeable Securities, if Counterparty has notified Dealer in
the Notice of Exchangeable Security Settlement Method that Issuing Subsidiary
has elected to satisfy its exchange obligation in respect of such Relevant
Exchangeable Securities in cash or in a combination of cash and Shares in
accordance with Section 9.02(a) of the Supplemental Indenture (a “Cash
Election”) with a “Specified Dollar Amount” (as defined in the Supplemental
Indenture) of at least USD 1,000, the Exchangeable Security Settlement Method
shall be the settlement method actually so elected by Issuing Subsidiary in
respect of such Relevant Exchangeable Securities; otherwise, the Exchangeable
Security Settlement Method shall (i) assume Issuing Subsidiary had made a Cash
Election with respect to such Relevant Exchangeable Securities with a “Specified
Dollar Amount” (as defined in the Supplemental Indenture) of USD 1,000 per
Relevant Exchangeable Security and (ii) be calculated as if the relevant
“Observation Period” (as defined in the Supplemental Indenture) pursuant to
Section 9.02 of the Supplemental Indenture consisted of 80 “Trading Days” (as
defined in the Supplemental Indenture) commencing on the 81st “Scheduled Trading
Day” prior to the “Maturity Date” (each as defined in the Supplemental
Indenture).

Other Applicable Provisions:

  

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Share Adjustments:

  

Method of Adjustment:

  

Notwithstanding Section 11.2 of the Equity Definitions (which Section shall not
apply for purposes of the Transaction, except as provided in Section 8(t) below
and as otherwise set forth in this paragraph), upon the occurrence of any event
or condition set forth in the Dilution Adjustment Provisions (each, a “Potential
Adjustment Event”) that results in an adjustment under the Indenture (or, if no
Exchangeable Securities are then outstanding, that would result in such an
adjustment), the Calculation Agent, acting in good faith and commercially
reasonably, (i) shall make an

 

6



--------------------------------------------------------------------------------

 

analogous adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction (other than the Cap Price) and (B) a proportionate
adjustment to the Cap Price to the extent any adjustment is made to the Strike
Price pursuant to clause (A) above; and (ii) the Calculation Agent will
determine, in a commercially reasonable manner, whether such Potential
Adjustment Event has had a material economic effect on the Transaction and, if
so, shall, in its commercially reasonable discretion but without duplication of
any adjustment pursuant to clause (i) above, make any further adjustment
consistent with the Calculation Agent Adjustment set forth in Section 11.2(c) of
the Equity Definitions (as modified pursuant to this Confirmation) to the Cap
Price (but, for the avoidance of doubt, to no other term relevant to the
exercise, settlement or payment of any Option) to preserve the fair value of the
Options to Dealer, after taking into account such Potential Adjustment Event;
provided that in no event shall the Cap Price be less than the Strike Price. For
the avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Exchangeable Notes (upon exchange or otherwise) or (y) any
other transaction in which holders of the Exchangeable Notes are entitled to
participate, in each case, in lieu of an adjustment under the Supplemental
Indenture in respect of a Potential Adjustment Event (including, without
limitation, under the 3rd sentence of Section 9.04(c) of the Supplemental
Indenture or the fourth sentence of Section 9.04(d) of the Supplemental
Indenture).

 

Reasonably promptly upon the occurrence of a Potential Adjustment Event,
Counterparty shall notify the Calculation Agent of such event or condition; and
once the adjustments to be made to the terms of the Indenture and the
Exchangeable Securities in respect of such event or condition have been
determined, Counterparty shall reasonably promptly notify the Calculation Agent
in writing of the details of such adjustments.

 

Notwithstanding the foregoing and “Consequences of Merger Events/Tender Offers”
below:

 

(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Exchangeable Notes that involves an exercise of discretion by Issuing Subsidiary
or its board of directors, as applicable (including, without limitation,
pursuant to Section 9.05 of the Supplemental Indenture, Section 9.07 of the
Supplemental Indenture or any supplemental indenture entered into thereunder or
in connection with any proportional adjustment or the determination, in a
commercially reasonable manner, of the fair value of any securities, property,
rights or other assets), then in each such case, the Calculation Agent will
determine, in a commercially reasonable manner, the adjustment to be made to any
one or more of the Exchange Rate, Strike Price, Number of Options, Number of
Shares and any other variable relevant to the exercise, settlement or payment
for the Transaction in a commercially reasonable manner, after consultation with
Counterparty (it being understood that the Calculation Agent’s determinations
shall be binding), and a proportionate adjustment to the Cap Price to the extent
any

 

7



--------------------------------------------------------------------------------

 

adjustment is made to the Strike Price; provided, that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the “Observation
Period” (as defined in the Supplemental Indenture, subject to the provision set
forth opposite the caption “Exchangeable Security Settlement Method” above) but
no adjustment was made to any Exchangeable Note under the Indenture because the
relevant Holder (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Exchange Date, then the
Calculation Agent shall make an adjustment, as determined by it in a
commercially reasonable manner taking into account the relevant provisions of
the Indenture, after consultation with Counterparty (it being understood that
the Calculation Agent’s determinations shall be binding), to the terms hereof in
order to account for such Potential Adjustment Event;

 

(ii) in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 9.04(b) of the Supplemental Indenture or
Section 9.04(c) of the Supplemental Indenture where, in either case, the period
for determining “Y” (as such term is used in Section 9.04(b) of the Supplemental
Indenture) or “SP0” (as such term is used in Section 9.04(c) of the Supplemental
Indenture), as the case may be, begins before Counterparty or Issuing Subsidiary
has publicly announced the event or condition giving rise to such Adjustment
Event, then the Calculation Agent shall have the right to adjust, in good faith
and in a commercially reasonable manner, taking into account the terms of the
Indenture, any variable relevant to the exercise, settlement or payment for the
Transaction in a commercially reasonable manner, after consultation with
Counterparty (it being understood that the Calculation Agent’s determinations
shall be binding), as appropriate to reflect the costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer in connection with its hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

 

(iii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Exchange Rate” (as defined
in the Supplemental Indenture) is otherwise not adjusted at the time or in the
manner contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Exchange Rate” (as defined in the Supplemental
Indenture) is adjusted as a result of such Potential Adjustment Event and
subsequently re-adjusted (each of clauses (a), (b) and (c), a “Potential
Adjustment Event Change”) then, in each case, the Calculation Agent shall have
the right to adjust any variable relevant to the exercise, settlement or payment
for the Transaction in a commercially reasonable manner, after consultation with
Counterparty, as appropriate to reflect the costs (including, but not limited
to, hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such Potential Adjustment
Event Change.

 

8



--------------------------------------------------------------------------------

Dilution Adjustment Provisions:

  

Sections 9.04(a), (b), (c), (d) and (e) and Section 9.05 of the Supplemental
Indenture.

Extraordinary Events:

  

Merger Events:

  

Notwithstanding Section 12.1(b) of the Equity Definitions, which shall not apply
with respect to the Transaction, a “Merger Event” means the occurrence of any
event or condition set forth in the definition of “Common Stock Change Event”
under Section 9.07 of the Supplemental Indenture.

Consequences of Merger Events

  

/Tender Offers:

  

Notwithstanding Sections 12.2, 12.3, and 12.4 of the Equity Definitions, which
shall not apply with respect to the Transaction, upon the occurrence of a Merger
Event that results in an adjustment under the Indenture, (i) the Calculation
Agent shall make an analogous adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction; provided that such adjustment shall be
made without regard to any adjustment to the Exchange Rate pursuant to Sections
9.03 or 9.04(h) of the Supplemental Indenture; and (ii) the Calculation Agent
will determine whether such Merger Event or Tender Offer, as applicable, has had
a material economic effect on the Transaction and, if so, shall, in its
commercially reasonable discretion, make any further adjustment to the Cap Price
(but, for the avoidance of doubt, to no other term relevant to the exercise,
settlement or payment of any Option) consistent with the Modified Calculation
Agent Adjustment set forth in Section 12.2(e) or 12.3(d) of the Equity
Definitions, as applicable; provided that in no event shall the Cap Price be
less than the Strike Price; provided further that if, with respect to a Merger
Event, the consideration for the Shares includes (or, at the option of a holder
of Shares, may include) shares of an entity or person not organized under the
laws of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) shall apply.

Notice of Merger Consideration:

  

Upon the occurrence of a Merger Event that causes the Shares to be exchanged
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event and (ii) the details of the adjustment made under the
Indenture in respect of such Merger Event.

Tender Offer:

  

Applicable

Announcement Event:

  

If there occurs (A) an Announcement Date in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer by Issuer, any party to the relevant transaction or event or any of
their affiliates which, in the case of an announcement other than by Issuer, the
Calculation Agent determines is reasonably likely to occur (as

 

9



--------------------------------------------------------------------------------

 

determined by the Calculation Agent taking into account the impact of the
relevant announcement on the market for the Shares and/or options on the
Shares), (B) a public announcement by Issuer, any party to the relevant
transaction or event or any of their affiliates of (x) any potential acquisition
or disposal by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 50% of the market capitalization of Issuer as of the date of such
announcement (a “Transformative Transaction”) or (y) the intention to enter into
a Transformative Transaction, which, in the case of an announcement other than
by Issuer, the Calculation Agent determines is reasonably likely to occur (as
determined by the Calculation Agent taking into account the impact of the
relevant announcement on the market for the Shares and/or options on the
Shares), (C) the public announcement by Issuer of an intention to solicit or
enter into, or to explore strategic alternatives or other similar undertakings
that may include, a Merger Event, Tender Offer or a Transformative Transaction
or (D) the public announcement by Issuer, the party making the previous
announcement or any of their respective affiliates of a change to a transaction
or intention that is the subject of an announcement of the type described in
clauses (A) through (C) (such occurrence, an “Announcement Event”), then on one
or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date, any date of
cancellation and/or any other date with respect to which the Announcement Event
is cancelled, withdrawn, discontinued or otherwise terminated, as applicable
(the “Announcement Event Adjustment Date”), the Calculation Agent will determine
the cumulative economic effect on the Transaction of the Announcement Event
(without duplication in respect of any other adjustment or cancellation
valuation made pursuant to this Confirmation, the Equity Definitions or the
Agreement, regardless of whether the Announcement Event actually results in a
Merger Event or Tender Offer or Transformative Transaction, and taking into
account such factors as the Calculation Agent may determine, including, without
limitation, changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares or the Transaction during the period from a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event to the Announcement Event Adjustment
Date); provided that, for the avoidance of doubt (x) in no event shall the
modification or amendment of the terms of a transaction described in an
Announcement Event constitute a new, additional or different Announcement Event
hereunder (but any such modification or amendment may be taken into account in
determining the cumulative economic effect on the Transaction of the
Announcement Event), (y) the occurrence of an Announcement Event Adjustment Date
in respect of the cancellation, withdrawal, discontinuation or other termination
of the transaction described in an Announcement Event (as amended or modified)
shall not preclude the occurrence of a later Announcement Date with respect to
such transaction, and (z) any determination of the cumulative economic effect on
the Transaction, and any related adjustment, in respect of an Announcement
Event, shall take into account any earlier adjustment relating to the same
Announcement Event. If the Calculation Agent determines that such cumulative
economic effect on the Transaction is material, then on the Announcement Event
Adjustment

 

10



--------------------------------------------------------------------------------

  

Date for such Transaction, the Calculation Agent will make such adjustment to
the Cap Price (but, for the avoidance of doubt, to no other term relevant to the
exercise, settlement or payment of such Option) as the Calculation Agent
determines appropriate to account for such economic effect.

Announcement Date:

  

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by Issuer, any party to the
relevant transaction or event or any of their affiliates which, in the case of
an announcement other than by Issuer, the Calculation Agent determines is
reasonably likely to occur (as determined by the Calculation Agent taking into
account the impact of the relevant announcement on the market for the Shares
and/or options on the Shares)” after the word “announcement” in the second and
the fourth lines thereof.

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a) Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof, (iii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof, (iv) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date” and (v) adding the following proviso to the end
of clause (Y) thereof: “provided that such party has used good faith efforts to
avoid such increased cost on terms reasonably acceptable to such party, it being
understood that the use of such good faith efforts shall not require such party
to (i) incur a materially increased cost (including, without limitation, due to
any increase in tax liability, decrease in tax benefit or other adverse effect
on its tax position, or any increase in margin or capital requirements), as
reasonably determined by such party, in doing so, (ii) violate any applicable
law, rule, regulation or policy of such party, as reasonably

 

11



--------------------------------------------------------------------------------

  

determined by such party, in doing so, (iii) suffer a material penalty,
injunction, non-financial burden, reputational harm or other material adverse
consequence in doing so, (iv) incur any material operational or administrative
burden in doing so or (v) take any action that is contrary to the intent of the
law or regulation that is subject to the Change in Law”.

(b) Failure to Deliver:

  

Applicable

(c) Insolvency Filing:

  

Applicable

(d) Hedging Disruption:

  

Applicable; provided that:

  

(i)

  

Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting the
following two phrases at the end of such Section:

     

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)

  

Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or, if a portion of the Transaction is affected by such Hedging
Disruption (as commercially reasonably determined by the Hedging Party), such
portion of the Transaction affected by such Hedging Disruption”.

  

Notwithstanding anything to the contrary herein or in the Equity Definitions, in
no event will a Hedging Disruption occur solely due to the deterioration of the
creditworthiness of the Hedging Party relative to other comparable financial
institutions.

(e) Increased Cost of Hedging:

  

Not Applicable

Hedging Party:

  

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

Determining Party:

  

For all applicable Extraordinary Events, Dealer

Non-Reliance:

  

Applicable

Agreements and Acknowledgments

     

Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

 

12



--------------------------------------------------------------------------------

3. Calculation Agent: Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner provided
that, following the occurrence and during the continuance of an Event of Default
of the type described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, if the Calculation Agent fails to
timely make any calculation, adjustment or determination required to be made by
the Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent. Following any determination or calculation by the
Calculation Agent, Hedging Party, or Determining Party hereunder, upon a request
by Counterparty, the Calculation Agent, Hedging Party, or Determining Party, as
applicable, shall promptly (but in any event within three Scheduled Trading
Days) provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent, Hedging Party, or Determining Party, as applicable, shall not
be obligated to disclose any proprietary models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

4. Account Details:

 

Dealer Payment Instructions:

  

Bank: Bank of America, N.A.

  

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No.: 0012334-61892

Counterparty Payment Instructions:

  

To be provided by Counterparty.

5. Offices:

The Office of Dealer for the Transaction is:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty for purposes of this
Confirmation:

 

To:

 

Encore Capital Group, Inc.

 

3111 Camino Del Rio North, Suite 1300

 

San Diego, CA 92108

Attn:

 

Scott Goverman

Telephone:

 

(858) 569-5825

Facsimile:

 

(858) 309-6977

With a copy to:

 

Attn:

 

Greg Call, General Counsel

Telephone:

 

858-569-3978

Facsimile:

  858-309-6998

 

13



--------------------------------------------------------------------------------

Address for notices or communications to Dealer for purposes of this
Confirmation:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

  

New York, NY 10036

  

Attention:

  

Robert Stewart, Assistant General Counsel

Telephone No.:

  

646-855-0711

Facsimile No.:

  

646-822-5618

Email:

  

rstewart4@bankofamerica.com

With a copy to:

  

Attention:

  

Chris Hutmaker

Telephone No:

  

646-855-8907

Facsimile No:

  

212-326-9882

Email:

  

chris.hutmaker@baml.com

7. Representations, Warranties and Agreements:

(a) Counterparty represents and warrants to and for the benefit of, and agrees
with, Dealer as follows:

(i) On the Trade Date (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Counterparty is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Exchange Act, of any securities of
Counterparty, other than the distribution of the Exchangeable Notes.
Counterparty shall not, until the second Exchange Business Day immediately
following the Trade Date, engage in any such distribution.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC Topic 815-40, Derivatives and Hedging—Contracts in Entity’s Own
Equity (or any successor issue statements), or under FASB’s Liabilities & Equity
Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) On or prior to the Effective Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

14



--------------------------------------------------------------------------------

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

(ix) To Counterparty’s actual knowledge, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(x) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” (as such term is defined in Section 1a(18) of
the Commodity Exchange Act, as amended, other than a person that is an eligible
contract participant under Section 1a(18)(C) of the Commodity Exchange Act).

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties that (A) this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer opinions of one or more counsel, dated
as of the Effective Date, with respect to the matters set forth in Section 3(a)
of the Agreement; provided that, such opinions of counsel may contain customary
exceptions and qualifications, including, without limitation, excepts and
qualifications relating to indemnification provisions.

8. Other Provisions:

 

15



--------------------------------------------------------------------------------

(a) Additional Termination Events.

(i) The occurrence of an “Event of Default” with respect to Issuing Subsidiary
under the terms of the Exchangeable Securities as set forth in Section 5.01 of
the Supplemental Indenture that results in an acceleration of the Exchangeable
Securities pursuant to the terms of the Indenture shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

(ii) [Reserved].

(iii) Within five Scheduled Trading Days promptly following any Repayment Event
(as defined below), Counterparty may notify Dealer of such Repayment Event and
the aggregate principal amount of Exchangeable Securities subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that such
Repayment Notice shall contain an acknowledgement by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder and shall remake the representations set forth in Section 7(a)(i)(A),
in each case in respect of such repurchase and delivery of such Repayment
Notice. The receipt by Dealer from Counterparty of any Repayment Notice shall
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Repayment Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repayment Notice as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Repayment Options”) equal to the lesser of (A) the aggregate
principal amount of such Exchangeable Securities specified in such Repayment
Notice, divided by USD 1,000, and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction. “Repayment Event” means that
(i) any Exchangeable Securities are repurchased (whether in connection with or
as a result of a fundamental change, howsoever defined, or for any other reason)
by Counterparty or any of its subsidiaries, (ii) any Exchangeable Securities are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Exchangeable Securities is repaid prior to the final maturity date
of the Exchangeable Securities (for any reason other than as a result of an
acceleration of the Exchangeable Securities that results in an Additional
Termination Event pursuant to the preceding Section 8(a)(i)), or (iv) any
Exchangeable Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any exchange of Exchangeable
Securities pursuant to the terms of the Indenture shall not constitute a
Repayment Event.

(iv) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that, according to such Notice of Exercise, relate to Relevant
Exchangeable Securities that are Excluded Exchangeable Securities shall
constitute an Additional Termination Event as provided in this paragraph and
shall not result in the exercise of any Options. Upon receipt of any such Notice
of Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event as an Early Termination Date (and Dealer shall use
its commercially reasonable efforts to designate such Early Termination Date so
that the related payment or delivery, as the case may be, hereunder in respect
of the Applicable Exchange Options will occur on (or as promptly as reasonable
practicable after) the related settlement for the exchange of the Excluded
Exchangeable Securities) with respect to the portion of the Transaction
corresponding to a number of Options (the “Applicable Exchange Options”) equal
to the lesser of (A) the aggregate principal amount of Excluded Exchangeable
Securities specified in such Notice of Exercise, divided by USD 1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Applicable Exchange Options. Any payment hereunder with respect to
such termination (the “Early Exchange Unwind Payment”) shall be

 

16



--------------------------------------------------------------------------------

calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Applicable
Exchange Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, in determining the amount
payable pursuant to Section 6 of the Agreement, the Calculation Agent shall not
take into account any adjustments to the “Exchange Rate” (as defined in the
Supplemental Indenture) pursuant to Sections 9.03 or 9.04(h) of the Supplemental
Indenture).

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events/Tender Offers” above or Sections 12.6, 12.7 or
12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement,
including, without limitation, any Early Exchange Unwind Payment and any
Repayment Unwind Payment (a “Payment Obligation”), Dealer shall satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
unless either (i) Counterparty shall have elected for Dealer to satisfy such
Payment Obligation in cash in USD by (x) giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 noon, New York City time, on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable and (y) remaking the representation set forth
in Section 7(a)(i)(A) of this Confirmation on the date of such notice, confirmed
in writing within one Scheduled Trading Day or (ii) in the event of (x) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (y) an Event of Default in which Counterparty is the Defaulting Party or
a Termination Event in which Counterparty is the Affected Party, which Event of
Default or Termination Event resulted from an event or events within
Counterparty’s control (other than any Additional Termination Event pursuant to
Section 8(a)(iii)), in either of which cases under the immediately preceding
clauses (i) or (ii), the provisions of “Consequences of Merger Events/Tender
Offers” above, Sections 12.6, 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as the case may be, shall apply in lieu of
the provisions of this Section 8(b) in respect of such Payment Obligation. In
the case of any such settlement by the Share Termination Alternative, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:

  

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events/Tender Offers”
above, Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.

Share Termination Delivery

  

Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

  

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by

 

17



--------------------------------------------------------------------------------

  

holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on advice of counsel, any Shares
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction (any such Shares, the “Hedge Shares”), cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election: (i) in order to allow Dealer to sell the Hedge Shares in
a registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement substantially similar to underwriting agreements for
registered secondary offerings of a substantially similar size, in form and
substance reasonably satisfactory to Dealer, (B) provide accountant’s “comfort”
letters in customary form for registered offerings of equity securities of a
substantially similar size, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of a
substantially similar size and (E) afford Dealer a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten offerings of equity securities of a substantially
similar size; provided, however, that if Dealer, in its reasonable discretion,
is not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements for private placements of equity securities of a
substantially similar size, all reasonably acceptable to Dealer (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “ECPG <equity> AQR” (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).

(d) Repurchase Notices. Counterparty shall, on or prior to the date one
Scheduled Trading Day immediately following any date on which Counterparty has
effected any repurchase of Shares, give Dealer a written notice of such
repurchase (a “Repurchase Notice”) if, following such repurchase, the number of
outstanding Shares as determined on such day is (i) less than 22.197 million (in
the case of the first such notice) or (ii) thereafter more than 2.786 million
less than the number of Shares included in the immediately preceding Repurchase
Notice; provided that, with respect to any repurchase of Shares pursuant to a
plan under Rule 10b5-1 under the Exchange Act, Counterparty may elect to satisfy
such requirement by promptly giving Dealer written notice of the entry into such
plan, the maximum number of Shares that may be repurchased thereunder and the
approximate dates or period during which such repurchases may occur (with such
maximum deemed repurchased on the date of such notice for purposes of this
Section 8(d)). In the event that Counterparty fails to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this Section 8(d)
then Counterparty agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all

 

18



--------------------------------------------------------------------------------

losses, claims, damages and liabilities (or actions in respect thereof), joint
or several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
(after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(e) Transfer and Assignment.

(i) Either party may transfer any of its rights or obligations under the
Transaction with the prior written consent of the non-transferring party, such
consent not to be unreasonably withheld or delayed. For the avoidance of doubt,
Dealer may condition its consent on any of the following, without limitation:
(i) the receipt by Dealer of opinions and documents reasonably satisfactory to
Dealer in connection with such assignment, (ii) such assignment being effected
on terms reasonably satisfactory to Dealer with respect to any legal and
regulatory requirements relevant to Dealer, (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Exchangeable Securities
and continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase Notices” above, (iv) Counterparty not being released from its
indemnification obligations under Section 8(d) of this Confirmation, (v) such
assignment only being to a party that is a United States person as defined in
the Internal Revenue Code of 1986, as amended (the “Code”), (vi) the transferee
or assignee agreeing that Dealer is not required to pay the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount Dealer would have been required to pay to Counterparty in the absence of
such assignment, (vii) as result of such transfer or assignment, Dealer not
receiving from the transferee or assignee any amount or number of Shares less
than it would have been entitled to receive in the absence of such transfer or
assignment, (vii) there not being an Event of Default, Potential Event of
Default or Termination Event as a result of such assignment, (viii) without
limiting the generality of clause (v), Counterparty causing the transferee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Dealer to permit Dealer to determine that the results
described in clauses (vi) and (vii) will not occur upon or after such assignment
and (ix) Counterparty being responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
assignment. In addition, Dealer may transfer or assign without any consent of
the Counterparty its rights and obligations hereunder and under the Agreement
(1) in whole or in part to any affiliate of Dealer of credit quality at least
equivalent to that of Dealer as of the Trade Date, (2) in whole or in part to
any other affiliate of Dealer with respect to which Counterparty shall have
received a full guaranty of such affiliate’s obligations from Dealer in form and
substance reasonably satisfactory to Counterparty or (3) if at the time of such
transfer or assignment an Excess Ownership Position exists, in part to any other
third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (I) the credit rating of
Dealer at the time of the transfer and (II) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent or better rating by a substitute rating agency mutually agreed by
Counterparty and Dealer, in the case of this clause (3), to the extent that an
Excess Ownership Position no longer exists after giving effect to such partial
transfer or assignment, in each case of the immediately preceding clauses (1),
(2) and (3), only if an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or assignment. In
the event of any such transfer or assignment, the transferee or assignee shall
agree that (i) Counterparty shall not be required to pay the transferee or
assignee under Section 2(d)(i)(4) of the Agreement any amount greater than the
amount Counterparty would have been required to pay to Dealer in the absence of
such transfer or assignment and (ii) Counterparty shall not receive from the
transferee or assignee any amount or number of Shares less than it would have
been entitled to receive in the absence of such transfer or assignment.

(ii) At any time at which any Excess Ownership Position exists, if Dealer, in
its discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using

 

19



--------------------------------------------------------------------------------

its commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position no longer exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0% or
(ii) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under any law, rule, regulation,
regulatory order or organizational documents or contracts of Counterparty that
are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations (except for any filings of Form
13F, Schedule 13D or Schedule 13G under the Exchange Act) or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received minus (y) 1% of
the number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or of any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”), beneficially owns (within the meaning of Section 13 of the
Exchange Act), without duplication, on such day and (B) the denominator of which
is the number of Shares outstanding on such day (including, solely for such
purpose, Shares that would be deemed outstanding pursuant to the last sentence
of Rule 13d-3(d)(1)(i) if such sentence were applicable to the calculation of
clause (B) of the definition of Equity Percentage).

(f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the relevant Settlement Date, Dealer
may, by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period” (as
defined in the Supplemental Indenture, subject to the provision set forth
opposite the caption “Exchangeable Security Settlement Method” above)) and/or
delivery times (during any single Staggered Settlement Date) and how it will
allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates and/or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates (including on one or more
delivery times on any single Staggered Settlement Date) will equal the number of
Shares that Dealer would otherwise be required to deliver on such Nominal
Settlement Date.

(g) Right to Extend. Dealer may postpone or add, in whole or in part, as
applicable, any Exercise Date or Settlement Date or any other date of valuation
or delivery by Dealer, with respect to some or all of the relevant Options (in
which event the Calculation Agent shall make appropriate adjustments to the
Delivery Obligation), if Dealer determines in its good faith and reasonable
discretion, based on advice of counsel in the case of the immediately following
clause (ii), that such extension is reasonably necessary or appropriate to
(i) preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock loan market or any
other relevant market or (ii) to enable Dealer to effect transactions with
respect to Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures

 

20



--------------------------------------------------------------------------------

applicable to Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer and, in the case
of policies or procedures, so long as such policies or procedures are
consistently applied to transactions similar to the Transaction); provided that,
no such Exercise Date, Settlement Date or any other date of valuation or
delivery by Dealer may be postponed or extended more than 40 “Trading Days” (as
defined in the Supplemental Indenture) after the original Exercise Date,
Settlement Date or other date of valuation or delivery by Dealer, as the case
may be.

(h) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

(k) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof, which shall not apply with
respect to the Transaction) and this Confirmation or any other agreement between
the parties to the contrary, neither party shall net or set off its obligations
under the Transaction against its rights against the other party under any other
transaction or instrument.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(m) Early Unwind. In the event the sale by Issuing Subsidiary of the “Firm
Securities” is not consummated with the Underwriters pursuant to the
Underwriting Agreement (the “Underwriting Agreement”), dated as of July 17,
2018, between Counterparty and SunTrust Robinson Humphrey, Inc. and Credit
Suisse Securities (USA) LLC as representatives of the underwriters party thereto
(the “Underwriters”) for any reason by the close of business in New York on the
Premium Payment Date (or such later date as agreed upon by the parties, which in
no event shall be later than July 27, 2018) (the Premium Payment Date or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated. Following such termination and
cancellation, each party shall be released and discharged by the other party
from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Dealer and Counterparty represent and acknowledge to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(n) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(o) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit

 

21



--------------------------------------------------------------------------------

or otherwise impair either party’s otherwise applicable rights to terminate,
renegotiate, modify, amend or supplement this Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under this Confirmation, the
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(p) Notice of Certain Other Events. Counterparty covenants and agrees that:

(i) promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration received by holders
of Shares upon consummation of such Merger Event or (y) if no holders of Shares
affirmatively make such election, the types and amounts of consideration
actually received by holders of Shares (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii) (A) Counterparty shall give Dealer commercially reasonable advance (but in
any event at least one Exchange Business Day prior to the relevant Adjustment
Notice Deadline) written notice of the section or sections of the Indenture and,
if applicable, the formula therein, pursuant to which any adjustment will be
made to the Exchangeable Notes in connection with any Potential Adjustment Event
(other than a Potential Adjustment in respect of the Dilution Adjustment
Provisions set forth in Section 9.04(b) or Section 9.04(d) of the Supplemental
Indenture) or Merger Event and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.
The “Adjustment Notice Deadline” means (i) for any Potential Adjustment in
respect of the Dilution Adjustment Provision set forth in Section 9.04(a) of the
Supplemental Indenture, the relevant “Ex-Dividend Date” (as such term is defined
in the Supplemental Indenture) or “Effective Date” (as such term is defined in
the Supplemental Indenture), as the case may be, (ii) for any Potential
Adjustment in respect of the Dilution Adjustment Provision in the first formula
set forth in Section 9.04(c) of the Supplemental Indenture, the first “Trading
Day” (as such term is defined in the Supplemental Indenture) of the period
referred to in the definition of “SP0” in such formula, (iii) for any Potential
Adjustment in respect of the Dilution Adjustment Provision in the second formula
set forth in Section 9.04(c) of the Supplemental Indenture, the first Trading
Day (as such term is defined in the Supplemental Indenture) of the “Valuation
Period” (as such term is defined in the Supplemental Indenture), (iv) for any
Potential Adjustment in respect of the Dilution Adjustment Provision set forth
in Section 9.04(e) of the Supplemental Indenture, the first “Trading Day” (as
such term is defined in the Supplemental Indenture) of the period referred to in
the definition of “SP1” in the formula in such Section, and (v) for any Merger
Event, the effective date of such Merger Event (or, if earlier, the first day of
any valuation or similar period in respect of such Merger Event).

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s) Amendments to Equity Definitions.

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”.

 

22



--------------------------------------------------------------------------------

(ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an” and (y) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, other than in the case of a Share split, reverse Share split
or equivalent transaction, adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative” and replacing
them with the words “that is the result of a corporate event involving Issuer or
its securities that may have a material”.

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(t) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by Section 8(s)), and upon the occurrence of a
Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, respectively, as
such terms are defined in the Equity Definitions, the Calculation Agent shall
determine whether such occurrence or declaration, as applicable, has had a
material economic effect on the Transaction and, if so, shall, adjust the Cap
Price to preserve the fair value of the Options to Dealer; provided that in no
event shall the Cap Price be less than the Strike Price.

(u) Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) at such times
required by law and at such other times reasonably requested by Dealer. Dealer
shall provide to Counterparty one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto), upon reasonable
request of Counterparty.

(v) Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include (i) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any U.S.
federal withholding tax imposed on amounts treated as dividends from sources
within the United States under Section 871(m) of the Code (or any United States
Treasury regulations or other guidance issued thereunder). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(w) Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
the parties makes the representations below:

(i) Dealer represents that it is a “U.S. person” (as that term is used in
section 1.1441- 4(a)(3)(ii) of United States Treasury regulations) for United
States federal income tax purposes. It is “exempt” within the meaning of
Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on IRS Form 1099 and backup withholding

(ii) Counterparty represents that it is a “U.S. person” (as that term is used in
section 1.1441- 4(a)(3)(ii) of United States Treasury regulations) for United
States federal income tax purposes. It is “exempt” within the meaning of
Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on IRS Form 1099 and backup withholding.

 

23



--------------------------------------------------------------------------------

LOGO [g555637g61x04.jpg]

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully,

BANK OF AMERICA, N.A.

By:

 

/s/ Christopher A. Hutmaker

 

Name: Christopher A. Hutmaker

 

Title: Managing Director

 

Confirmed and Acknowledged as of the date first above written:

ENCORE CAPITAL GROUP, INC.

By:

 

/s/ Jonathan Clark

 

Name: Jonathan Clark

 

Title: EVP & CFO



--------------------------------------------------------------------------------

Annex A

Premium: USD 3,093,000